NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



HEIDI STEPHENS, M.D.,                      )
                                           )
              Petitioner,                  )
                                           )
v.                                         )   Case No. 2D17-3753
                                           )
UNIVERSITY OF SOUTH FLORIDA;               )
BOARD OF TRUSTEES OF THE                   )
UNIVERSITY OF SOUTH FLORIDA,               )
and                                        )
CHARLES LOCKWOOD, M.D.,                    )
in his official capacity as Senior Vice    )
President for USF Health,                  )
                                           )
              Respondents.                 )
                                           )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Jack Day, Associate
Judge.

Robert F. McKee of Robert F. McKee,
P.A., Tampa, for Petitioner.

Gary R. Wheeler and John F. Dickinson
of Constangy, Brooks, Smith & Prophete,
LLP, Jacksonville, for Respondents.


PER CURIAM.


              Denied.
NORTHCUTT, SLEET, and SALARIO, JJ., Concur.




                                   -2-